Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 13, 2021




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 53841-5-II

                                Respondent,

              v.
    S.D.H.,                                                     PUBLISHED OPINION

                                Appellant.

         WORSWICK, J. — SDH pleaded guilty in juvenile court to one count of first degree

robbery and was sentenced under the Juvenile Justice Act (JJA) of 1977.1 The juvenile court

denied his request for a manifest injustice disposition downward.2 He now appeals, making two

arguments. First, he argues that under Houston-Sconiers,3 the juvenile court had complete

discretion to impose a manifest injustice disposition downward without his having to show that

the standard range disposition would impose an excessive penalty on him. Second, he argues

that the application of the JJA violated the equal protection clause4 because it requires a juvenile


1
    Chapter 13.40 RCW.
2
  A “manifest injustice” is a “disposition that would either impose an excessive penalty on the
juvenile or would impose a serious, and clear danger to society in light of the purposes of [the
JJA].” RCW 13.40.020(19).
3
    188 Wn.2d 1, 391 P.3d 409 (2017).
4
    U.S. CONST. amend. XIV; WASH. CONST. art. I, § 12.
No. 53841-5-II


offender in juvenile court to prove that a standard range would effectuate a manifest injustice by

clear and convincing evidence—a burden not imposed on juveniles sentenced in adult court.

         We hold that Houston-Sconiers does not apply to juvenile defendants sentenced in

juvenile court. We also hold that the standard of proof for a manifest injustice disposition

downward under the JJA does not constitute a violation of equal protection. Consequently, we

affirm SDH’s disposition.

                                               FACTS

                                       I. UNDERLYING FACTS

         When SDH was 15 years old, he entered a gas station convenience store wearing a mask

and a dark hooded sweat shirt to cover his face. He was armed with a toy replica handgun that he

had altered to appear to be a real firearm. SDH pointed the gun at the store clerk and demanded

that she give him money from the register or that he would “f**k [her] up.” Clerk’s Papers (CP)

at 2. After taking approximately $300 in cash, SDH fled the scene.

         The store clerk called the police and reported that she recognized the voice of the robber

as that of a former employee’s son, SDH. Police officers located and detained SDH, who later

admitted to committing the robbery. Police searched SDH’s home and found the clothing,

backpack, mask, and gun used during the robbery. The State charged SDH in juvenile court with

one count of first degree robbery.5




5
    RCW 9A.56.200(1)(a)(ii), .190.



                                                  2
No. 53841-5-II


                                    II. DISPOSITION HEARING

       SDH pleaded guilty as charged. SDH had an offender score of 0 points, and so faced a

standard range disposition of 103 to 129 weeks at a rehabilitation administration facility.

       At the disposition hearing, SDH asked the court for a manifest injustice disposition

downward under RCW 13.40.150. SDH argued that a standard range disposition would impose

an excessive penalty on him and that there was clear and convincing evidence to support a

manifest injustice disposition downward. SDH also argued that our Supreme Court’s holding in

Houston-Sconiers rendered his standard range sentence unconstitutional because it did not take

into account his youthfulness. Specifically, SDH argued that the strictly age-based standard

disposition ranges failed to take into account mitigating factors of youthfulness beyond mere age,

and consequently, Houston-Sconiers compelled the court to consider these additional factors

when sentencing a juvenile, even in juvenile court.

       SDH called Marty Beyer, Ph.D., an expert in psychology and child development, to

testify at the disposition hearing. Dr. Beyer testified about an adolescent development

assessment she performed on SDH. Dr. Beyer stated that although SDH suffered from

significant immaturity, developmental disabilities, and childhood trauma that resulted in clinical

depression and post-traumatic stress disorder, she was “optimistic” that services and

rehabilitation would successfully address these areas. Verbatim Report of Proceedings (VRP) at

28. Dr. Beyer further testified that the combination of SDH’s immaturity and disabilities, along

with a fearfulness about his family’s financial situation, contributed to SDH’s commission of the

robbery. Dr. Breyer opined that, based on SDH’s conditions and the resources available in a




                                                 3
No. 53841-5-II


state facility versus in the community, a state facility would lead to “a continuation of the

behavior that’s not desired.” VRP at 59.

       The juvenile court further ruled that there was not clear and convincing evidence showing

a basis to support a manifest injustice. Consequently, the court rejected SDH’s request for a

manifest injustice disposition and ordered a standard range disposition of “103 to 129 weeks at a

rehabilitation administration facility, credit for time served.” VRP at 127. The court further

ruled that the statutory range for the crime of first degree robbery was constitutional because “the

Legislature [had] considered many factors when determining an appropriate range for youth” in

designing a sentencing framework “set up in consideration of sentencing juveniles.” VRP at

122-23.

       The juvenile court carefully considered each of the mitigating factors under RCW

13.40.150 and determined that none of them applied, stating:

       Next, to look at the mitigating factors set forth in that statute: “(1) the Respondent’s
       conduct neither caused nor threatened serious bodily injury, or the Respondent did
       not contemplate that his or her conduct would cause or threaten serious bodily
       injury.” Under this factor, whether it was a fake gun or not, the victim in this case
       feared for her life. So, there is no question that the conduct did, in fact, threaten
       serious bodily injury based on his actions. Therefore, the factor does not apply.

              “(2) the Respondent acted under strong and immediate provocation.” The
       Court does not find that this applies. Not only did the Respondent talk about this
       beforehand, but [he] stayed up all night thinking about what he was going to do. He
       wore a hoodie to hide his face. He hid the evidence. Thus, this factor, again, does
       not apply.

                “(3) the Respondent was suffering from a mental or physical condition that
       significantly reduced his or her culpability for the offense, though failing to
       establish a defense.” It is clear that the Respondent has had a history of trauma in
       his life from a variety of sources, but there was nothing that presented that showed
       he was suffering from a mental or physical condition that significantly reduced his
       culpability for the offense. It is without doubt that he needs help, as presented by



                                                  4
No. 53841-5-II


       the Defense. But the Court does not see that as a mitigating factor. Therefore, the
       factor does not apply.

              “(4) prior to his or her detection the Respondent compensated or made a
       good faith attempt to compensate the victim for the injury or loss sustained.” The
       Court is not aware of any requested or offered compensation; to attempt to
       compensate the victim for injury or loss. The money he stole was given to his
       mother to hide. Therefore, this factor does not apply.

              And “(5) there’s been at least one year between the Respondent’s current
       offense and any prior criminal offense.” The Respondent does not have any prior
       criminal history, so this factor would not apply.

VRP at 123-124.6

       Regarding the testimony of Dr. Beyer, the juvenile court stated that it

       [did] not find that any of this information [was] applicable within the framework
       set up by the Legislature in mitigating the sentence. Even if the Court could—
       would find it more appropriate to tailor a sentence according to a specific person,
       which the Court does not find under these circumstances, the Court does not see
       the success of rehabilitating the Respondent in a safe and productive manner such
       that the Respondent would, in fact, participate in the plan for the extensive time
       necessary to make it a successful plan.

VRP at 126-27.

       SDH appeals the juvenile court’s disposition order.

                                           ANALYSIS

       SDH makes two arguments challenging his disposition. First, he argues that Houston-

Sconiers extends to juvenile dispositions under the JJA, such that the juvenile court has complete

discretion to consider mitigating circumstances of youth during disposition. Second, he argues



6
  SDH states in his brief that “[the juvenile court] proceeded to go through each of the factors
enumerated in RCW 9.94A.535(1),” which apply under the Sentencing Reform Act (SRA) of
1981, chapter 9.94A RCW. Br. of Appellant at 13. However, the court discussed only the
factors under RCW 13.40.150, which apply under the JJA.



                                                 5
No. 53841-5-II


that the clear and convincing standard of proof for establishing manifest injustice in a juvenile

court under the JJA is a violation of equal protection. We disagree.

                                     I. STANDARD OF REVIEW

        We review questions of statutory and constitutional interpretation under the de novo

standard of review. State v. Hunley, 175 Wn.2d 901, 908, 287 P.3d 584 (2012). We presume

statutes to be constitutional and “the challenger must show the statute is unconstitutional beyond

a reasonable doubt.” Hunley, 175 Wn.2d at, 908.

                              II. JUVENILE JUSTICE ACT PRINCIPLES

        The standard range disposition of a juvenile offense is determined according to RCW

13.40.0357. RCW 13.40.160. These ranges are based in part on the age of the juvenile, the type

of offense committed, and the juvenile’s criminal history. RCW 13.40.0357. An offender is

either committed to the custody of the State through Department of Children, Youth, and

Families (DCYF), or put under community supervision, depending on the seriousness of the

offense. Id. DCYF operates various rehabilitation facilities of varying security levels and group

homes. See chs. 72.05, 72.16-72.20 RCW. Unlike the Sentencing Reform Act (SRA) of 1981,7

which limits conditions of supervision to those related to the underlying offense, the JJA permits

juvenile courts to impose any conditions of supervision it deems necessary to meet the needs of

the juvenile and to effectuate the rehabilitative and accountability goals of the JJA. State v.

H.E.J., 102 Wn. App. 84, 87, 9 P.3d 835 (2000).




7
    Ch. 9.94A RCW.



                                                 6
No. 53841-5-II


       A juvenile court may impose a disposition outside the standard range if it finds by clear

and convincing evidence that a disposition within the standard range would effectuate a manifest

injustice. RCW 13.40.0357, .160(2). The legislative intent of the JJA was to codify “a system

capable of having primary responsibility for, being accountable for, and responding to the needs

of youthful offenders and their victims.” RCW 13.40.010(2).

       To effectuate these policies, the legislature declares the following to be equally
       important purposes of this chapter:
               (a) Protect the citizenry from criminal behavior;
               (b) Provide for determining whether accused juveniles have committed
       offenses as defined by this chapter;
               (c) Make the juvenile offender accountable for his or her criminal behavior;
               (d) Provide for punishment commensurate with the age, crime, and criminal
       history of the juvenile offender;
               (e) Provide due process for juveniles alleged to have committed an offense;
               (f) Provide for the rehabilitation and reintegration of juvenile offenders;
               (g) Provide necessary treatment, supervision, and custody for juvenile
       offenders;
               (h) Provide for the handling of juvenile offenders by communities whenever
       consistent with public safety;
               (i) Provide for restitution to victims of crime;
               (j) Develop effective standards and goals for the operation, funding, and
       evaluation of all components of the juvenile justice system and related services at
       the state and local levels;
               (k) Provide for a clear policy to determine what types of offenders shall
       receive punishment, treatment, or both, and to determine the jurisdictional
       limitations of the courts, institutions, and community services;
               (l) Provide opportunities for victim participation in juvenile justice process,
       including court hearings on juvenile offender matters, and ensure that Article I,
       section 35 of the Washington state Constitution, the victim bill of rights, is fully
       observed; and
               (m) Encourage the parents, guardian, or custodian of the juvenile to actively
       participate in the juvenile justice process.

RCW 13.40.010(2).

       A disposition is clearly excessive “‘only when it cannot be justified by any reasonable

view which may be taken of the record.’” State v. T.E.C., 122 Wn. App. 9, 17, 92 P.3d 263



                                                 7
No. 53841-5-II


(2004) (quoting State v. Tauala, 54 Wn. App. 81, 87, 771 P.2d 1188 (1989)). It is proper for a

trial court to consider a juvenile’s need for treatment in relation to a manifest injustice

determination. T.E.C., 122 Wn. App. at 17. “Generally, a standard range disposition will be

adequate to achieve the goals of the [JJA], including the goal of rehabilitation.” State v. Tai N.,

127 Wn. App. 733, 745, 113 P.3d 19 (2005).

       Generally, the juvenile court is not required to make a record of its reasons for a standard

range disposition. State v. Malychewski, 41 Wn. App. 488, 489, 704 P.2d 678 (1985). The

legislature does, however, provide a list of mitigating factors that a juvenile court must consider,

on the record, before ordering a disposition:

               (i) The respondent’s conduct neither caused nor threatened serious bodily
       injury or the respondent did not contemplate that his or her conduct would cause or
       threaten serious bodily injury;
               (ii) The respondent acted under strong and immediate provocation;
               (iii) The respondent was suffering from a mental or physical condition that
       significantly reduced his or her culpability for the offense though failing to establish
       a defense;
               (iv) Prior to his or her detection, the respondent compensated or made a
       good faith attempt to compensate the victim for the injury or loss sustained; and
               (v) There has been at least one year between the respondent’s current
       offense and any prior criminal offense;

RCW 13.40.150(h). Malychewski, 41 Wn. App. at 489-90. These factors supplement the

legislative intent provided under RCW 13.40.010(2) in order to “prevent arbitrary and

discriminatory application of the manifest exception.” State v. Rhodes, 92 Wn.2d 755, 759, 600

P.2d 1264 (1979), overruled on other grounds, State v. Baldwin, 150 Wn.2d 448, 78 P.3d 1005

(2003). The juvenile court is not, however, limited to consideration of just these statutory

factors. Rhodes, 92 Wn.2d at 759.




                                                  8
No. 53841-5-II


       Once a juvenile court determines a manifest injustice would result from a standard range

disposition, it possesses wide discretion in determining a different disposition, but with certain

limitations provided by RCW 13.40.030. State v. Beaver, 148 Wn.2d 338, 347, 60 P.3d 586

(2002) (noting that there was no statutory limitation to the court’s discretion prior to 1979 when

cross-reference to RCW 13.40.030 was added). If a juvenile court imposes a manifest injustice

disposition, the disposition order must specify the court’s reasons for going outside the standard

range. JuCR 7.12(e). State v. Strong, 23 Wn. App. 789, 793, 599 P.2d 20 (1979).


                                          III. DISCUSSION

A.     Houston-Sconiers Discretion Does Not Extend to Dispositions under the JJA

       SDH argues that Houston-Sconiers applies when a juvenile offender faces adjudication

and disposition under the JJA, such that the juvenile court has complete discretion to consider

mitigating circumstances of youth during disposition. We hold that Houston-Sconiers does not

apply to juvenile offender dispositions in juvenile court.

       In State v. Houston-Sconiers, a case rooted in the Eighth Amendment to the United States

Constitution, our Supreme Court recognized that “children are different.” 188 Wn.2d 1, 18, 391

P.3d 409 (2017) (quoting Miller v. Alabama, 567 U.S. 460, 480, 132 S. Ct. 2455, 183 L. Ed. 2d

407 (2012)). In Houston-Sconiers, two people committed a string of armed robberies as

juveniles and were convicted in adult court on numerous felonies. 188 Wn.2d at 9. At

sentencing, the trial court heard mitigating testimony about each defendant’s traumatic

childhood, but it then erroneously concluded that it was “[unable] to exercise greater discretion

over the sentences imposed.” 188 Wn.2d at 13. Because of firearm enhancements, the trial court




                                                 9
No. 53841-5-II


imposed lengthy sentences without the possibility of early release, which it reasoned it was

compelled to do. 188 Wn.2d at 13, 22.

       Invoking Miller,8 our Supreme Court reversed and remanded for resentencing. 188

Wn.2d at 21, 34. The court imposed a positive duty upon superior courts under the Eighth

Amendment to consider mitigating factors of a juvenile defendant’s youthfulness during an adult

sentencing proceeding, and holding that courts had “absolute discretion” to depart downward

from standard sentencing ranges. 188 Wn.2d at 9. But our Supreme Court has not extended this

rule to juvenile court dispositions for juvenile offenders.

       When our Supreme Court has applied Houston-Sconiers, it has done so only in the adult

court context. In two recent companion cases applying the Houston-Sconiers rule retroactively,

our Supreme Court stated that the new rule was “material to adult standard range sentences

imposed for crimes the defendant committed as a child.” In re Pers. Restraint of Domingo-

Cornelio, 196 Wn.2d 255, 265, 474 P.3d 524 (2020); see also In re Pers. Restraints of Ali, 196

Wn.2d 220, 474 P.3d 507 (2020) (holding Houston-Sconiers was material to the case where a

defendant was sentenced to a standard adult range under the SRA). Our Supreme Court has

continued to apply Houston-Sconiers only in cases where a juvenile was sentenced in adult court.

E.g., State v. Cuahutemoc Vazquez, 195 Wn.2d 1023, 464 P.3d 230 (2020)); see also State v.



8
 The Miller court stated, “[C]hildren are constitutionally different from adults for sentencing
purposes . . . ‘they are less deserving of the most severe punishments’ . . . ‘[they have a] lack of
maturity and an underdeveloped sense of responsibility’ . . . children are ‘more vulnerable . . . to
negative influence and outside pressures’ . . . [they] lack the ability to extricate themselves from
horrific, crime-producing settings.” 567 U.S. at 471 (quoting Graham v. Florida, 560 U.S. 48,
68, 130 S. Ct. 2011, 176 L. Ed. 2d 825 (2010)) (quoting Roper v. Simmons, 543 U.S. 551, 569,
125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005)).



                                                 10
No. 53841-5-II


Gregg, 196 Wn.2d 473, 482, 474 P.3d 539 (2020) (citing Houston-Sconiers, stating, “As a

whole, our cases recognize that children are different and procedural differences exist for

juveniles sentenced in adult court.”); Gilbert, 193 Wn.2d at 177 (holding a defendant originally

sentenced as a juvenile for six offenses in adult court was entitled to Houston-Sconiers discretion

for an exceptional sentence downward even where only issue on remand was adjusting his

aggravated murder sentence in light of legislation eliminating mandatory sentences of life

without parole for juvenile offenders); State v. Watkins, 191 Wn.2d 530, 536-537, 423 P.3d 830

(2018) (reasoning that the juvenile court’s automatic decline of jurisdiction does not implicate

the Eighth Amendment because adult courts have discretion to depart from the adult standard

range under Houston-Sconiers); State v. Bacon, 190 Wn.2d 458, 467-68, 415 P.3d 207 (2018)

(rejecting the argument that Houston-Sconiers permits juvenile courts to suspend dispositions,

holding that juvenile courts are limited to the discretion provided by statute for a finding of

manifest injustice where no such discretion is provided).

       Here, SDH argues that Houston-Sconiers applies to juvenile disposition hearings such

that juvenile courts possess absolute discretion to impose a downward disposition based on the

mitigating circumstances of youth. But Houston-Sconiers made clear that children must be

treated differently from adults. Moreover, our Supreme Court has only applied Houston-

Sconiers to juvenile defendants sentenced in adult court. E.g., Vazquez, 195 Wn.2d at 1023.

Finally, the JJA, as opposed to the SRA, exists to address the unique issues of juvenile justice,

including rehabilitation and accountability. Consequently, we hold that Houston-Sconiers did

not apply to SDH when he was sentenced in juvenile court.




                                                 11
No. 53841-5-II


       We also note that extending Houston-Sconiers to the juvenile courts would give juvenile

courts unintended discretion within a juvenile disposition scheme that already takes youthfulness

into account. The legislature specifically made age a variable within the juvenile standard range

disposition grid and, thus, consideration of age is already mandatory when a juvenile court

determines an appropriate punishment. RCW 13.40.0357.

       The JJA disposition scheme includes consideration of “the rehabilitation and

reintegration, . . . necessary treatment, supervision, and custody” of juvenile offenders. RCW

13.40.010(2)(f), .010(2)(g). “Our juvenile justice system, however imperfectly . . . gives

children far more opportunities for redemption and rehabilitation than our criminal justice system

offers to adults. [O]ur juvenile system is focused on accountability and rehabilitation, not

retribution.” Gregg, 196 Wn.2d at 486 (Gonzales, J., dissenting) (citations omitted). SDH

would have us disregard the sentencing scheme in favor of giving the juvenile court absolute

discretion to impose a downward manifest injustice disposition. This would be in violation of

the policies of the JJA. That would also impede upon the goals of proportionality and

consistency in sentencing. State v. McFarland, 189 Wn.2d 47, 57, 399 P.3d 1106 (2017).9




9
  SDH notes that Houston-Sconiers states that the Eighth Amendment requires courts to exercise
discretion in considering the mitigating qualities of youth “whether the youth is sentenced in
juvenile or adult court.” 188 Wn.2d at 18. SDH interprets this to mean that Houston-Sconiers
grants juvenile court unbridled discretion in sentencing youth. But Houston-Sconiers was
explaining that adult courts have the same discretion to consider mitigating circumstances of
youth as juvenile courts. 188 Wn.2d at 18. And as discussed above, the juvenile justice system
is designed to take the mitigating circumstances of youth into consideration.



                                                12
No. 53841-5-II


B.     Clear and Convincing Evidence Standard Does Not Violate Equal Protection

       SDH next argues that the JJA violates the equal protection clause under the Fourteenth

Amendment because it unfairly discriminates against juveniles by requiring a court to find by

clear and convincing evidence that mitigating factors exist before departing from a standard

sentence disposition. He argues that an offender who is sentenced under the SRA has the less

burdensome standard of preponderance of the evidence,10 so RCW 13.40.160(2) is a violation of

equal protection because juvenile offenders must meet the more burdensome clear and

convincing evidence standard. We hold that the JJA does not violate equal protection.

       “‘The Equal Protection Clause of the Fourteenth Amendment commands that no State

shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated should be treated alike.’” Boardman v.

Inslee, 978 F.3d 1092, 1117 (9th Cir. 2020) (quoting Gallinger v. Becerra, 898 F.3d 1012, 1016

(9th Cir. 2018)).11 The first step in examining an equal protection violation claim is to determine

whether the individual claiming the violation is similarly situated to another individual. State v.

Osman, 157 Wn.2d 474, 484, 139 P.3d 334 (2006).

       Equal protection does not require that the State treat all persons identically. Osman, 157

Wn.2d at 484. The classification must be relevant to the State’s purpose in treating the classes



10
   Under the SRA, “[t]he court may impose an exceptional sentence below the standard range if
it finds that mitigating circumstances are established by a preponderance of the evidence.” RCW
9.94A.535(1).
11
   SDH cites to both the state and federal constitutions for his equal protection claim. Because
they are “substantially identical and subject to the same analysis,” we address the claim with a
single analysis. Osman, 157 Wn.2d at 483 n.11.



                                                 13
No. 53841-5-II


disparately. Osman, 157 Wn.2d at 484. Courts employ different bases of review, depending on

the nature of the alleged classification and the rights involved. Osman, 157 Wn.2d at 484. The

three levels are strict scrutiny, intermediate scrutiny, and rational basis review. We apply strict

scrutiny if the individual is a member of a suspect class or the state action threatens a

fundamental right, intermediate scrutiny if the individual is member of a “semisuspect” class or

that the state action threatens “important” rights, and the rational basis test if neither strict

scrutiny nor intermediate scrutiny are applied. Osman, 157 Wn.2d at 484 (quoting State v.

Shawn P., 122 Wn.2d 553, 560, 859 P.2d 1220 (1993)). Here, the parties agree that the

appropriate level of scrutiny is the rational basis review. Because SDH has not shown he is a

member of a suspect or semisuspect class, we apply the rational basis review. See Osman, 157

Wn.2d at 486.

        1. Similarly Situated

        SDH argues that he is a member of a class that is treated disparately. But he does not

clearly identify a classification or explain how he is similarly situated. He presumes, without

argument or explanation, that juvenile offenders facing adjudication and disposition in juvenile

court are similarly situated to defendants facing sentencing in adult court. The State does not

address whether offenders sentenced under the SRA are similarly situated to juveniles sentenced

under the JJA. We identify the classes of persons under our analysis in this case as defendants

sentenced in adult court who committed crimes as juveniles, and juvenile offenders sentenced in

juvenile court. We hold that these two classes are not similarly situated.

        As a threshold requirement to his equal protection claim, SDH must show that he is a

member of a class of similarly situated individuals and that he received disparate treatment



                                                   14
No. 53841-5-II


because of his membership in that class. Thornock v. Lambo, 14 Wn. App. 2d 25, 34, 468 P.3d

1074 (2020); Osman, 157 Wn.2d at 485. SDH does not address these requirements in his brief

directly. Instead, SDH argues that the rational basis test applies to juveniles as a class and then

argues that the JJA is irrational “in light of complete discretion adult court is afforded when

sentencing children as adults.”12 Br. of Appellant at 22. We identify the two classifications here

as defendants sentenced in adult court who committed their crimes as children and juvenile

offenders sentenced in juvenile court.

       SDH must then show that he and juvenile offenders in adult court are similarly situated.

Although no case directly discusses these classifications in this context, our Supreme Court, in

discussing codefendants, has explained that a defendant would need to show “near identical

participation in the same set of criminal circumstances” to establish he is similarly situated to his

codefendant in the same court. State v. Handley, 115 Wn.2d 275, 290, 796 P.2d 1266 (1990).

       Division One of this court has held that juveniles in adult court are not similarly situated

to juveniles in juvenile court. State v. Manro, 125 Wn. App. 165, 174, 104 P.3d 708 (2005). In

Manro, the court held that a juvenile’s equal protection claim failed when he argued that he

would have received a lighter sentence in juvenile court. 125 Wn. App. at 175. Division One

reasoned that Manro failed to meet the threshold requirements of an equal protection claim

because “[t]wo juveniles are no longer similarly situated once they are sent on different paths,

one in adult court and the other in juvenile.” Manro, 125 Wn. App. at 175.



12
  But SDH also argues that the clear and convincing evidence standard violated the equal
protection clause because “this standard is not required to prove a lesser sentence for either
children or adults in adult court. RCW 9.94A.535(1).” Br. of Appellant at 24 (emphasis added).



                                                 15
No. 53841-5-II


        Conversely, in Harrison v. Kernan, the Ninth Circuit Court of Appeals concluded that

imprisoned men and women inmates of the same security classification (based on a challenged

regulation) were similarly situated for purposes of equal protection. 971 F.3d 1069, 1076 (9th

Cir. 2020). In that case, a male inmate alleged discriminatory treatment based on gender. 971

F.3d at 1071. The inmate argued that he and female inmates of the same security classification

were similarly situated but that he was treated differently because he was male. Harrison, 971

F.3d at 1075. The Ninth Circuit agreed, reasoning that because the State used an identical

methodology to determine the security classification of male and female inmates, that they were

similarly situated because “the only relevant difference . . . [was] gender[,] . . . the critical

independent variable.” 971 F.3d at 1075.

        The JJA and SRA have distinct legislative purposes, different sentencing schemes, and

impose different consequences. An adjudication and disposition of a juvenile under the JJA does

not result in prison time, RCW 13.40.0357, and does not result, as a matter of law, in a

conviction of a crime. RCW 13.04.240. Juveniles under the JJA generally face substantially

shorter terms of punishment than those under the SRA. Compare RCW 13.40.0357, with RCW

9.94A.510. Under the JJA, rehabilitation ranges are lower than standard sentencing ranges under

the SRA, and a juvenile cannot be confined past age 25. RCW 13.35.0357, .40.300(2).

        Juveniles in adult court and juveniles in juvenile court are not similarly situated. SDH’s

argument fails because the primary purpose of punishment versus the equally important purposes

of accountability and rehabilitation are a “fundamental difference between juvenile courts and

adult courts” that necessarily creates fundamentally different procedures and outcomes for




                                                   16
No. 53841-5-II


defendants and offenders within each scheme. State v. Saenz, 175 Wn.2d 167, 173, 283 P.3d

1094 (2012).

         Because the two classes are not similarly situated, we hold that no equal protection

analysis is required and that SDH’s equal protection claim fails.

         2. Rational Basis

         Even if the classes were similarly situated, SDH’s argument would still fail, because a

rational basis exists for the disparate treatment. SDH argues that there is no rational basis for

requiring children in juvenile court to meet a higher standard to prove mitigating factors. The

State argues that because the SRA and the JJA are intended to accomplish different goals, the

divergent classification treatment is relevant to achieving State objectives. We agree with the

State.

         The parties agree that we examine this action under the rational basis test. State action

will be upheld under the rational basis test if there is a rational relationship between the

classification and a legitimate state interest. State v. Osman, 157 Wn.2d at 485. “‘The rational

relationship test is the most relaxed and tolerant form of judicial scrutiny under the equal

protection clause. Under this test, the legislative classification will be upheld unless it rests on

grounds wholly irrelevant to achievement of legitimate state objectives.’” In re Boot, 130 Wn.2d

553, 573, 925 P.2d 964 (1996) (quoting State v. Shawn P., 122 Wn.2d 553, 561, 859 P.2d 1220

(1993)).

         “‘The purposes underlying the juvenile system and the procedures designed to effect

those purposes are significantly different from the purposes and procedures of the adult system.’”

State v. TC., 99 Wn. App. 701, 706-707, 995 P.2d 98 (2000) (quoting State v. Rice, 98 Wn.2d



                                                  17
No. 53841-5-II


384, 392, 655 P.2d 1145 (1982)). “Washington established a separate court division dedicated to

juvenile issues with the intention of protecting the interests of juveniles, rather than prosecuting

juveniles in the same manner as adult defendants.” Barr v. Snohomish Cnty. Sheriff, 4 Wn. App.

2d 85, 89, 419 P.3d 867 (2018) (citing LAWS OF 1905, ch. 18, § 3), rev’d on other grounds, 193

Wn.2d 330 (2019).

         The paramount purpose of the SRA is punishment,13 while the JJA must balance the

goals of rehabilitation with punishment. T.C., 99 Wn. App. at 707. The JJA focuses on

accountability and rehabilitation as equally important objectives. See RCW 13.40.010(2); Title

72.05 RCW.

         Our Supreme Court recognized this important difference in State v. S.J.C., 183 Wn.2d

408, 352 P.3d 749 (2015). In that case, the court recognized that the “current contours of

Washington’s juvenile justice system today reflect over a century of our lawmakers’ best efforts

to carefully balance the interests at stake in the context of juvenile justice,” in determining that



13
     RCW 9.94A.010 provides:

         The purpose of this chapter is to make the criminal justice system accountable to
         the public by developing a system for the sentencing of felony offenders which
         structures, but does not eliminate, discretionary decisions affecting sentences, and
         to:
                 (1) Ensure that the punishment for a criminal offense is proportionate to the
         seriousness of the offense and the offender’s criminal history;
                 (2) Promote respect for the law by providing punishment which is just;
                 (3) Be commensurate with the punishment imposed on others committing
         similar offenses;
                 (4) Protect the public;
                 (5) Offer the offender an opportunity to improve himself or herself;
                 (6) Make frugal use of the state’s and local governments’ resources; and
                 (7) Reduce the risk of reoffending by offenders in the community.



                                                  18
No. 53841-5-II


experience and logic did not support the application of the open administration of justice

provision of the state constitution. S.J.C., 183 Wn.2d at 417. The court in S.J.C. reasoned that

the differences between the juvenile system and adult courts made any analogy inapplicable to its

analysis on whether a constitutional requirement recognized in one must necessarily be extended

in the other. S.J.C., 183 Wn.2d at 418. The court explained, “‘If the formalities of the criminal

adjudicative process are to be superimposed upon the juvenile court system, there is little need

for its separate existence.’” S.J.C., 183 Wn.2d at 418 (quoting McKeiver v. Pennsylvania, 403

U.S. 528, 551, 91 S. Ct. 1976, 29 L. Ed. 2d 647 (1971)).

       Our Supreme Court has also recognized that “because of well-defined differences

between Washington’s juvenile justice and adult criminal systems,” the JJA does not violate

another right enjoyed by defendants in adult court: the right to a trial by jury. State v. Chavez,

163 Wn.2d 262, 267, 180 P.3d 1250 (2008). In Chavez, the court rejected the argument that the

court should depart from its precedent of comparing the adult and juvenile systems as a whole to

instead focus on the way the system treats individual defendants in each case. 163 Wn.2d at 272.

The court considered whether the JJA had been so altered by amendments as to change its

rehabilitative nature. 163 Wn.2d at 269-71. The court adopted the reasoning of Division One of

this court from State v. J.H., 96 Wn. App. 167, 185, 978 P.2d 1121, review denied, 139 Wn.2d

1014 (1999), and concluded that it had not. In holding that juveniles were not entitled to a jury

trial, the court reasoned that not even the most serious violent juvenile offenders are so divorced

from the rehabilitative emphasis of the JJA as to be entitled to a trial by jury. Chavez, 163

Wn.2d 272.




                                                 19
No. 53841-5-II


       Here, the State can show a rational basis for different sentencing requirements for adults

and juveniles. The JJA’s sentencing scheme takes a juvenile offender’s age into account.14

Compare RCW 9.94A.510, with RCW 13.40.0357. The SRA and JJA have different sentencing

ranges and different purposes. Although similar, the statutory mitigating factors in the SRA and

the JJA only supplement the purposes of the SRA and the JJA, which are the true constraints of a

court’s discretion when making a departure determination or a finding of manifest injustice.15

The JRA’s “clear and convincing” standard applies to a set of different goals and purposes than

those of the SRA.

       The legislature’s decision to require a higher burden of proof to show that a disposition is

clearly excessive under the JJA is rational in light of the fact that, unlike a court under the SRA

where need for punishment is the core consideration, a court under the JRA has to balance the

juvenile’s need for treatment and rehabilitation. Custody may be necessary to obtain the

treatment and rehabilitation necessary in order to protect the interests of the juvenile where



14
  For example, here, had SDH been one year older, he would have been in a higher sentencing
range. RCW 13.40.0357.
15
  RCW 9.94A.535 provides a list of mitigating circumstances for adult sentencing courts to
consider. This list allows the court to consider: (1) the role of the victim, (2) whether the
defendant attempted to compensate for damages or injury, (3) whether the defendant was under
duress or was induced to participate, (4) the defendant’s mental capacity, (5) the defendant was a
minor participant who exhibited sincere concern for the safety or well-being of the victim, (6)
whether a standard range sentence is clearly excessive, (7) whether the crime was a response to a
continuing pattern of abuse, and (8) whether the defendant made an effort to obtain medical
assistance for someone experiencing a drug-related overdose.

Moreover, a sentencing court may consider additional factors, if they are consistent with the
purpose of the SRA and are supported by evidence. State v. Davis, 146 Wn. App. 714, 721, 192
P.3d 29 (2008).



                                                 20
No. 53841-5-II


noncustodial treatment and rehabilitation will not. The standard range disposition, generally, is

adequate to achieve rehabilitation. Tai N., 127 Wn. App. at 745. The different treatment of

juveniles under the SRA and JJA rationally relate to the goals of each statutory regime.

Consequently, we hold that the requirement that a juvenile prove a mitigating factor by clear and

convincing evidence does not violate equal protection.

                                         CONCLUSION

       We hold that the juvenile court did not err when it applied a guideline disposition without

exercising absolute discretion from Houston-Sconiers because the court did not have discretion

to do so and because the JJA’s clear and convincing evidence standard for finding mitigating

factors was not a violation of the equal protection clause. We affirm the juvenile court’s

adjudication and disposition.



                                                     ______________________________
                                                               Worswick, J.
We concur:



_________________________________
 Maxa, J.



_________________________________
 Sutton, A.C.J.




                                                21